Title: To Thomas Jefferson from Nathaniel Cutting, 13 April 1792
From: Cutting, Nathaniel
To: Jefferson, Thomas


          
            Sir
            Cape Français St. Dom[in]gue April 13th. 1792.
          
          Since I did myself the honor of writing you under 1st. March ulto. I have been in daily expectation of quitting this City, and therefore discontinued that narration of public occurrencies which I have taken the liberty of transmitting you from hence, in the hope soon to have the pleasure of communicating it to you verbally; but finding it yet uncertain when I may have the gratification of paying you my personal  respects, I resume the pen, to acquaint you that several Transports arrived here in the course of the month of march, with Troops, military stores and provisions. The whole number of Troops actually arrived since the commencement of the Insurrection, which is now near eight months, is only about three thousand five hundred. I think these scarcely replace those Soldiers and Citizens who have been slain by the Insurgents, or who have fallen victims to the Sickness occasion’d by those fatigues incident to military exertions in this Climate. Before the newly arrived Troops are season’d, their numbers will probably be greatly diminished by sickness, which has already made considerable ravages among them.—In my opinion, an active Campaign of one month would destroy one half of them.—On the contrary the number of Insurgents daily increases, and they apparently act with greater ardour and obstinacy than in the early periods of the Revolt. It is but about three weeks since the Insurrection manifested itself throughout the Parishes of St. Jean Rabel and Mestique, near the Mole. The usual devastation follow’d.—The White party thus comparitively very weak in point of numbers, is still more enfeebled by moral than by physical causes. Those everlasting political dissentions which estrange the Colonists from the mother Country and from each other, prevent any important exertion of the public Force against the common Depradators. Now and then a small detachment of Whites make a sudden excursion into the plantations, expend considerable quantities of amunition without doing much execution and give the insulting Rebels convincing proofs of weakness by as speedily retreating into some fortified Poste. While jealousy and insubordination pervade almost every description of men in the Colony, these inutile skirmishes will continue destructive to the Party which pursues such a vague warfare. The Civil Authority fears to cede too much to the Military, lest such cession should be drawn into precedent and become permanent. The Military is vex’d at the encroachments which the Civil power has lately attempted and at its interference in cases which fundamentally effect the discipline of Armies. Individuals in both Departments differ from their Collegues—every individual would point out the mode of every proceeding and would insolently command on every occasion, but cannot stoop to obey on any. Cordiality seems to be banish’d from the Council and the Field and Universal Licence prevents all the good effects that might result even from Individual exertion properly directed.
          Toward the latter part of last month things were driven to that extremity between the Colonial Assembly and the General that it was thought some tragic scenes would inevitably ensue. While the General was in the midst of the Colonial Assembly endeavoring to  justify himself against sundry malignant charges, the Populace without Doors, and even in the Gallery of the Assembly, with loud cries demanded his head.—Nothing less would apparently satisfy the sanguinary, many-headed monster. It was near three o’clock in the morning before the tumult was so far appeased as that it was thought safe for the General to retire to his House, though surrounded and supported by 70 à 80 military officers. The expedient then adopted by the Assembly to restore tranquility, was arrogating to itself the sovereign authority by divesting the Governor General of his Command and ordering him sent immediately to France under a charge of High Crimes and Misdemeanors. The next day all the Commission’d Officers of the Troops of the Line station’d here waited on the General with their resignations which they requested him to sanction, and also begg’d permission to accompany him home. When an account of this transaction was laid before the Asembly, it seem’d to bring a majority of the members to their senses a little. On a retrospective view of their recent resolves they found that they had far exceeded the legitimate limits of their authority, and began to dread the ill consequences that might result to the Colony and to them individually from so daring an insult offer’d to the supreme executive of the nation. The still, small voice of Reason began to elevate itself, and a deputation was dispatch’d to the Governor General, supplicating him to bury the late altercation in oblivion and to resume the reins of Government. A number of respectable Citizens join’d the circle of military officers who still surrounded the General and declared publicly that they would seek for and endeavour to bring to justice those dark designing Knaves who produced the recent effervescence in the Populace, and would particularly endeavour to discover those sanguinary villains who had the audacity to demand the General’s head. It was not without much persuation that M. de Blanchelande was prevail’d on to comply with the requisition of the Asembly. He observed that as that Body had usurped the power of vacating the Government, it must be responsible for all consequences.—He wished rather to return to France and submit his conduct to the investigation of his superiors than continue here in the exercise of a precarious authority, where he is not only subject to be continually vext by the most flagrant instances of insubordination, but must either be in a continual state of warfare with the Colonial Assembly, or submit to the mortification of sanctioning encroachments on the legitimate prerogatives of the Executive Power.—However, he at length yielded to the repeated instances of the Commissioners who addrest him on this occasion, and was escorted down to the Hall of the Assembly amidst  the acclamations of a great number of sober Citizens, who were known, and who declared they would support him in the due exercise of all his functions. Since that day tollerably good order has prevail’d. The General has assumed rather a higher tone with the Assembly; and in my conscience, to speak as a good common-wealth’s man, I think him perfectly justifiable in it.
          The Colonial Assembly lately appointed some new Commissioners from that Body to the National Assembly of France, in order verbally to plead the cause of the Colony and to endeavour to arrest the contagion of those specious opinions injurious to it which have been so industriously disseminated by some impolitic pretenders to philanthropy. Those Commissioners took their departure the week before last. The altercation between Messieurs the National Commissioners and the Colonial Assembly had arisen to such a pitch that there did not appear the least probability that the object of their mission would be attain’d in any reasonable time. This, together with some personal insults, I suppose induced M. Mirbeck to abandon his pursuit and embark for France three or four days after the Colonial Commissioners.—M. St. Leger for months past has been visiting the different Parties at Port-au-Prince, Croix-des-Bouquets, Leogane, and is said to be now at St. Marc. His manoeuvres are not favorably view’d by the Colonists. M. Roume yet remains here; but I understand the Colonial Assembly refuses to hold any official communication with him; alledging that M. Mirbeck’s departure for France abrogates in toto, the Commission under which he acted. The political Dictionary of those Gentlemen seems to give a definition of terms very different from that of St. Domingue, and the Partizans of both are tenacious of their respective interpretations. A majority of the Colonists are disposed to dispute the extensive power which the Commissioners claim.
          When M. St. Leger was lately at Port-au-Prince, it seems he thought proper to exercise his dictatorial authority by giving particular directions to the principal officers of the Military Corps station’d there, which induced them to disobey the requisitions of the Popular Magistrates.—Thirty of the principal military officers have been sent round here in consequence, the Colonial Assembly have required the General to hold them under arrest and send them by the earliest opportunity to France there to take trial for their misdemeanors.—Two days since the Governor General signified to the Assembly that he had come to a determination to take his departure immediately for France. The most respectable Citizens of the Cape, apprehensive that the worst consequences would result from the General’s departure at this critical moment, exerted themselves to prevent it by the most loyal  representations to him and reitterated promises of their firmest support in the exercise of his legitimate authority. M. de Blanchelande, in consequence went this day to the Colonial Assembly, accompanied by a great number of the Citizens of the Cape, and made a manly and pointed address, wherein he represented how much his opperations had been cramped by the injudicious and illegal interference of the Assembly—exprest his hopes that in future it would confine itself within due bounds and endeavour to fulfil the purposes of its institution,—otherways he should be under the necessity of dissolving it, being assured of the support of a majority of the respectable Citizens of the Colony who had recently signified their determination to promote every measure which should be directed to the general good, however it might apparently interfere with their particular interest. I hope this spirited remonstrance, whereof I can only give you an imperfect sketch at present, will be attended with a good effect.—I have the honor to be, most respectfully, Sir, Your most obedt. very huml. Servt.,
          
            Nat. Cutting
          
        